Appeal from a judgment of the County Court of Sullivan County (Kane, J.), rendered November 15, 1994, convicting defendant upon his plea of guilty of two counts of the crime of rape in the third degree.
Defense counsel seeks to be relieved of her assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Our review of both the record and defense counsel’s brief leads to the same conclusion. Defendant entered a knowing, voluntary and intelligent plea of guilty to two counts of the crime of rape in the third degree, following which he was sentenced to two consecutive prison terms of lVs to 4 years. Moreover, this sentence, by any measure, cannot be deemed excessive as it was in full accordance with the plea bargain agreement and the relevant statutory requirements. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, Matter of Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
White, J. P., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.